Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .              	 

       Claims Rejection Under 35 USC – 103 
in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	Claims 1, 3-6 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Van Der Zwan et al (7,735,996).
	Regarding claim 1, Van Der Zwan et al discloses connector assembly for connecting and earpiece of a hearing aid to glasses temple comprises 
a plug (ear piece 27), wherein the eyeglass temple (13). (see figures 4A-6B and the related disclosure).  

Although the Van Der Zwan et al device does not teach the exact shape of the jack as that claimed by Applicant, the shape differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious.
Regarding claim 3, Van Der Zwan et al discloses the concave portion is provided with at least one magnetic member (41, 43, 48 and 50) therein to which the plug adheres magnetically (figures 6a, 6b and column 8, lines 51-65).  
Regarding claim 4, Van Der Zwan et al discloses top and bottom faces opposite to each other, wherein the concave portion extends in a lengthwise direction of the eyeglass temple and is formed in the bottom face of the eyeglass temple (figure 4d).  
Regarding claim 5, Van Der Zwan et al discloses a headset body and a flexible tube connected with the headset body, with the plug installed at one end of the flexible tube and having a substantially figure 8-shaped cross section corresponding to the substantially figure 8-shaped cross section of the at least one jack (see figures 4A-6B and the related disclosure).  
Regarding claim 6, Van Der Zwan et al discloses an eyeglass temple including a concave portion therein which has at least one jack with a substantially figure 8-shaped cross section; and an accessory device including a body, a flexible tube connected with the body, and a plug installed at one end of the flexible tube and detachably coupled with the at least one jack for positioning the accessory device on the eyeglass temple.  


		Claims Objection Allowable Subject Matter
		
	Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
					
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG XUAN DANG whose telephone number is (571) 272-2326.  The examiner can normally be reached on Monday to Friday from 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thomas Pham, can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

6/21							    /Hung X Dang/
Primary Examiner, Art Unit 2872